Citation Nr: 0601199	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-24 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for Reiter's syndrome.  


REPRESENTATION

Appellant represented by:	Naomi Farve, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the New Orleans Department of Veterans Affairs (VA) 
Regional Office (RO).  

With regard to the veteran's claim of service connection for 
PTSD, it has been held that the Board is under a legal duty 
in such cases to determine if there was new and material 
evidence submitted, regardless of the RO's actions.  Jackson 
v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).   Accordingly, 
the Board has phrased the issue as whether new and material 
evidence has been received to reopen the claim of service 
connection for PTSD on the title page of this decision.  

The veteran appeared at a videoconference hearing before the 
undersigned Law Judge in February 2004.  

The issue of service connection for Reiter's syndrome is 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in August 1998.  
The veteran was notified of this decision later that month 
and did not appeal.  Thus, the decision became final.  

2.  Evidence received since the denial of service connection 
for PTSD in August 1998 raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's current PTSD arises from experiences he was 
exposed to in Vietnam.  


CONCLUSIONS OF LAW

1.  The August 1998 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 
2002).

2. Evidence received since the August 1998 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  PTSD was incurred in service.  38 C.F.R. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

At the outset, as it relates to the issue of service 
connection for PTSD, the Board notes that any procedural 
defect which may have occurred as a result of noncompliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) is 
rendered moot by virtue of the veteran being granted the full 
benefit sought on appeal.  

New and Material

The Board notes that new regulations have been placed into 
effect with respect to determinations as to whether new and 
material evidence has been received to reopen a claim for 
service connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As the claim for PTSD was 
received prior to this time, it is governed by the laws and 
regulations addressed below.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

At the time of its August 1998 rating determination, the RO 
had before it the veteran's service medical and personnel 
records and VA treatment records.  The Board also noted that 
the veteran had not replied to the RO's request for stressor 
development.  

In denying service connection for PTSD, the RO noted that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed 
inservice stressor.  The RO observed that in the evidence 
available for review, there was no confirmed diagnosis of 
PTSD which would permit a finding of service connection.  The  
RO also indicated that the evidence available for review was 
also inadequate to establish that a stressful experience 
occurred.  

Evidence received subsequent to the August 1998 rating 
determination includes the results of March and April 2001 VA 
examinations, a response to the request for information from 
the U. S. Armed Service Center for Unit Records Research 
(USASCURR) [now known as the United States Army Center for 
Unit Records Research (CURR)], a response for the National 
Personnel Records Center (NPRC) regarding a search for 
morning reports, the testimony of the veteran at his February 
2004 videoconference hearing, and additional medical evidence 
received from the veteran in June 2005 relating to his claim 
of service connection for PTSD.  

At the time of his March 2001 VA examination, the veteran 
reported that his duties were to repair telephone lines and 
cables.  The veteran indicated that he served in Vietnam from 
May 1969 to April 1970.  He described several incidents where 
he felt like his life was in extreme danger.  The veteran 
noted being involved in combat, including mortar attacks and 
being shot at by gunfire.  He stated that he saw people 
killed and severely wounded.  The veteran also reported 
seeing Vietnamese being run over by a truck.  He further 
noted an incident where a Sergeant "Vicars" was shot by a 
fellow soldier in January 1970.  The examiner noted that the 
test results were consistent with his self reported symptoms.  
He further observed that the combat exposure score of 15 
denoted a light to moderate amount of combat exposure and was 
consistent with the veteran's self-report.  He also noted 
that the veteran's Mississippi Scale for Combat Related PTSD 
was 138, which was well above the cutoff for PTSD, and that 
the veteran's MMPI-2 profile was typical of veteran's with 
PTSD who experienced a great deal of psychological distress.  
A diagnosis of PTSD was rendered.  The examiner stated that 
based upon his symptom presentation, the veteran's PTSD 
experiences appeared to be related to his military 
experiences while in Vietnam.  

Diagnoses of PTSD and depression were also rendered at the 
time of an April 2001 VA general medical examination.  

The veteran's service personnel records indicate that he 
served as a cable splicer for Co. B, 41st Signal Bn. from May 
1969 to July 1969 and as a lineman with the same Co. from 
November 1969 to March 1970.  On March 1, 1970, he was 
redesignated to the 232 Sig. Co. (AA) USARPAC RVN, where his 
principal duties were again described as a lineman. 

In response to a request for information from the RO, the 
CURR, in June 2002, indicated that the U. S. Army casualty 
database did not list a "Sergeant Vicars" as being killed 
in January 1970.  It also indicated that it did not maintain 
1969-1970 morning reports for the 41st Sig. Bn.  CURR 
forwarded enclosed Operational Reports-Lessons Learned (OR-
LL's) submitted by the 41st Signal Battalion for the periods 
ending July 31, 1969, and April 30, 1970.  The OR-LL for the 
period ending July 31, 1969, indicated that the mission of 
the 41st Signal Battalion was to provide area communications 
support to U.S. and Free World Forces in the Binh Dinh and 
Phu Yen Provinces, Republic of Vietnam.  

It was further noted that B Co. 41st Sig. Bn., located on 
Vung Chua Mountain, improved their site security by obtaining 
two 81 mm mortars to fire H&I fire at night at any enemy seen 
in their vicinity.  It was reported that they had nearly 
completed installation of 2 anti-intrusion systems on 
critical approach areas of the site perimeter.  The 300 pair 
and 100 pair cables running from Vung Chua to Qui Nhon were 
in the process of being buried underground or being encased 
in pipe in rocky areas for protection of the cable.  

In the OR-LL report ending April 30, 1970, the 41st Signal 
Battalion was noted to have been operational during the 
entire period of 89 days, providing area communications 
support to U. S. and Free World Forces in Binh Dinh and Phu 
Yen provinces.  On March 1, 1970, B Co 41st Signal Bn was 
redesignated 232nd Signal Company.  

In August 2002, the NPRC indicate that it had searched the 
morning reports from the 41st Sig. Bn. from December 1969 to 
February 28, 1970, and found no remarks relating to a 
shooting of Sgt. Vicars.  

At the time of his February 2004 hearing, the veteran 
testified that he was with the unit that called in the 
strikes when they were told that certain companies were under 
fire.  He noted that he was aware that some of the calls he 
made for support had caused some of their own troops to come 
under friendly fire resulting in injuries.  

The veteran indicated that the incident he witnessed 
involving a fellow soldier shoot Sgt. Vickers occurred while 
he was stationed in the Bon Tauw Mountain.  The veteran 
stated that he would be exposed to fire when strikes were 
called in as he was close to the area that was being bombed.  
He testified that he was assigned to the mountain post after 
he had run over several civilians with a truck when trying to 
escape sniper fire.  The veteran stated that the incident 
that involved the shooting of Sgt. Vickers occurred in 
February 1970.  He noted that it was his belief that the 
serviceman who shot Sgt. Vickers was named Benton.  The 
veteran also testified as to having come under sniper fire.  
He further noted a time when they were on the side of the 
mountain sustaining heavy sniper fire and a helicopter was 
brought in to rescue them.  He noted that the helicopter blew 
up on the side of the mountain as they were trying to be 
rescued.  

The Board is of the opinion that new and material evidence 
has been presented to reopen the claim of service connection 
for PTSD.  As such, the Board will now address the merits of 
the veteran's claim.  

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To comply with the decision of the Court in Cohen v. Brown, 
10 Vet. App. 197 (1997) VA issued a final rule, effective 
March 7, 1997, the date of the Cohen v. Brown decision, 
amending 38 C.F.R. § 3.304(f) to read as follows:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
veteran in that case, who had a non-combat MOS, claimed that 
he was exposed to rocket attacks while stationed at Da Nang.  
Records for the veteran's unit corroborated the veteran's 
assertion that enemy rocket attacks occurred during the time 
he was stationed at Da Nang, but did not document his 
personal participation.  The U.S. Court of Appeals for 
Veterans Claims (Court) in this case determined that the 
veteran's presence with his unit at the time the attacks 
occurred corroborated his statement that he experienced such 
attacks personally. Citing Suozzi v. Brown, 10 Vet. App. 307 
(1997), the Court concluded that the Board erred in 
interpreting the corroboration requirement too narrowly by 
requiring the veteran to corroborate his actual proximity to 
and participation in the rocket attacks on Da Nang. Id. at 
128-29.

While the incidents concerning the shooting of Sgt. Vickers, 
and the running over of Vietnamese civilians cannot be 
verified, the Board does note that veteran has testified as 
to having been involved with communications on top of Vung 
Chua Mountain and coming under enemy sniper and mortar 
attacks as well as friendly fire from called in strikes.  In 
the OR-LL report dated July 31, 1969, it was noted that the 
mission of the 41st Sig. Bn was to provide area 
communications support to the U. S. and Free World forces.  
It was further indicated that the 41st Sig. Bn., located on 
Vung Chua Mountain, improved their site security by obtaining 
two 81 mm mortars to fire H&I fire at night and at any enemy 
seen in their vicinity.  

Based upon the veteran's testimony, the confirmed position of 
where the 41st Sig. Bn. was located, and the reference to the 
41st Sig. Bn. having to obtain two 81 mm mortars to improve 
their site security, the Board notes that the veteran's 
testimony as to having come under sniper fire is credible and 
supported by independent evidence.  This, combined with the 
April 2001 VA examiner's opinion that the veteran has PTSD 
related to incidents which occurred in service, including 
being shot at and exposed to mortar fire, serve as the basis 
for his PTSD.  

Based upon the above, and resolving reasonable doubt in favor 
of the veteran, service connection is warranted for PTSD.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for PTSD.  

Service connection for PTSD is granted.  


REMAND

With regard to the veteran's claim of service connection for 
Reiter's syndrome, the Board notes that the veteran was 
treated for urethral discharge, including gonorrhea and 
penile lesions on several occasions during service.  The 
Board further observes that treatment records forwarded by 
the veteran in conjunction with his claim reveal that he was 
hospitalized in March 1976 for Reiter's syndrome.  At the 
time of his hospitalization, the veteran was noted to have 
had a past history of gonorrhea.  In the narrative section of 
the report, it was indicated that the veteran was complaining 
of some dysuria with penile lesions.  It was further reported 
that the veteran had penile lesions which were possibly 
related to Reiter's syndrome.  

The Board also notes that the veteran had not been afforded a 
VA examination as it relates to his claim for service 
connection for Reiter's syndrome.  Based upon the above, the 
Board is of the opinion that the veteran should be afforded a 
VA examination to determine the nature and etiology of any 
current Reiter's syndrome and whether it is related to 
service, to include as a result of exposure to Agent Orange 
(AO) while in Vietnam.  

Accordingly, this matter is remanded for the following:  

1.  The AMC should arrange for the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
current Reiter's syndrome.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder should be 
made available to the examining physician 
for review.  The examiner should offer 
the following opinion:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current Reiter's 
syndrome, if found, is related to the 
veteran's period of active service, 
including as a result of exposure to AO 
in service?  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive and legible manner.  
Complete detailed rationale is requested 
for each opinion that is rendered.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


